Citation Nr: 0509836	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-19 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
wound, Muscle Group II, left shoulder, currently rated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Coppola, Counsel


INTRODUCTION

The veteran had active duty service from March 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran and his spouse testified at a personal hearing at 
the RO before the undersigned Veterans Law Judge in October 
2003.  In May 2004 the Board remanded the case for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a letter received in July 2004, the veteran submitted a 
statement from his private physician, Dr. J. Kahl, stated 
that he saw the veteran on June 7, 2004 after the VA 
Examination and it was his opinion that the veteran should 
have an EMG and conduction study before any determination is 
made.  Such study has not been obtained.   Additionally, the 
veteran's representative requests the Board to remand the 
case in order to provide the veteran another VA compensation 
examination.  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action.  VA will 
notify the veteran when further action is required on her 
part.

1.  Request the veteran provide all 
necessary written releases for the 
records of James B. Kahl, M.D., 10545 
Montgomery Road, Cincinnati, Ohio, 45242.  
If any of the identified records cannot 
be obtained, the veteran should be 
notified of such and the efforts used in 
requesting these records.  

2.  After completion of #1, the AMC 
should make arrangements for a VA 
examination by an orthopedist and/or 
neurologist to determine the nature, 
etiology, and severity of the veteran's 
service-connected wound, Muscle Group II.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior to the 
examination.  All necessary tests and 
studies should be conducted.  If the 
veteran agrees an EMG and Conduction 
Study, as recommended by his private 
physician, should be performed.

After reviewing the entire file, 
including findings from previous 
examinations, the examining physician(s) 
should render an opinion as to the nature 
and extent of the veteran's service- 
connected wound, Muscle Group II.  This 
should include an evaluation of the 
veteran's functional limitation or loss 
use of the left arm and a determination 
as to whether there is neurological 
damage that affects a different area as a 
result of the service-connected wound, 
Muscle Group II.  Moreover, the 
examiner(s) is also asked to opine as to 
whether the veteran's arthritis of the 
left shoulder and nerve entrapment of the 
wrist or carpal tunnel syndrome (as noted 
in the August 2002 VA examination) are 
related to his service-connected 
disability.  Finally, the examiner(s) is 
asked to evaluate the veteran's scarring 
associated with his service-connected 
disability under the new rating criteria 
for skin disabilities.  Detailed reasons 
and bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for the opinion.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  This should include the 
amendments to the Rating Schedule for 
evaluating skin disabilities, which 
became effective on August 30, 2002.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


